PD-1633-15
                                                   COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
   DECEMBER 18, 2015                             Transmitted 12/17/2015 9:48:36 AM
                                                   Accepted 12/18/2015 3:42:23 PM
                                                                    ABEL ACOSTA
                                                                            CLERK
                       No. _________________

IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN
                        Billy Keith Mims
                            Appellant

                                v.

                       The State of Texas
                            Appellee

 On Appeal from San Saba County in Case No. 5708, from the
33rd District Court, the Hon. J. Allan Garrett, Judge Presiding
  and the Opinion of the Third Court of Appeals in Case No.
       03-13-00266-CR, Delivered November 10, 2015.


            Motion for Extension of Time to File
             Petition for Discretionary Review


TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

     COME NOW, Billy Keith Mims, by and through David A.

Schulman, his undersigned attorney of record, and respectfully

files this “Motion for Extension of Time to File Petition for

Discretionary Review,” asking that the Court grant a thirty (30)

day extension of time in which Appellant may file a petition for

discretionary review, and would show the Court as follows:
                      Procedural History
     Appellant was convicted of five counts of aggravated sexual

assault of a child and four counts of indecency with a child by

contact.   Notice of Appeal was timely given and an appeal

prosecuted. The Court of Appeals’ opinion from which review is

sought was delivered by the Third Court of Appeals for Texas at

Austin, in Case No. 03-13-00266-CR, which was delivered on

November 10, 2015. Appellant’s timely filed motion for rehearing

was overruled by the Court of Appeals on November 30, 2015.

Petition for discretionary review is timely if filed with the Clerk of

the Court or properly addressed and post-marked on or before

December 30, 2015.

           Reason Extension Should Be Granted
     The undersigned will be representing Appellant in his petition

for discretionary review. The undersigned’s schedule is such that

properly completing the petition by the end of the month is all but

impossible.   Consequently, the undersigned requests that the

Court grant an extension of time in which the petition may be filed

for a period of thirty (30) days.




                                    2
                             Prayer
    WHEREFORE, PREMISES CONSIDERED, Movant respectfully

prays that this Honorable Court will grant Appellant a thirty (30)

day extension of time in which the petition for discretionary review

may be filed, until January 29, 2016, or until such time as set by

the Court.

                        Respectfully submitted,



                        ____________________________________
                        David A. Schulman
                        Attorney at Law
                        1801 East 51st Street, Suite 365474
                        Austin, Texas 78723
                        Tel. 512-474-4747
                        Fax: 512-532-6282
                        eMail: zdrdavida@davidschulman.com
                        State Bar Card No. 17833400
                        Attorney for Billy Keith Mims




                                 3
          Certificate of Compliance and Delivery

      This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 392 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

December 17, 2015, a true and correct copy of the above and

foregoing “Motion for Extension of Time to File Petition for

Discretionary Review” was transmitted via the eService function on

the    State’s   eFiling   portal,    to   Gary    W.    Bunyard

(g.bunyard@co.llano.tx.us), counsel of record for the State of

Texas, and to Lisa McMinn (Lisa.McMinn@SPA.texas.gov), the

State’s Prosecuting attorney.



                            _____________________________________
                            David A. Schulman




                                4